Exhibit 10 (nn)

Explanatory Note regarding Medicare Prescription Drug Plan Contracts

between Humana and CMS

Recently, various subsidiaries of Humana Inc. and the Centers for Medicaid and
Medicare Services entered into two separate contracts that allow Humana to
operate of a Medicare Prescription Drug Plan under Sections 1860D-1 through
1860D-42 of the Social Security Act.

The form of contract providing for the operation of a Medicare Prescription Drug
Plan was filed as Exhibit 10.3 to Humana’s Quarterly Report on Form 10-Q for the
period ended September 30, 2005, and is hereby incorporated by reference.

The following chart summarizes the two individual contracts by type and entity:

 

Participating Humana Entity

  

Applicable

Addenda

Humana Insurance Company    10.3 Humana Insurance Company of New York    10.3